Exhibit 10.5

PAR PETROLEUM CORPORATION

AWARD OF RESTRICTED STOCK

(Employee)

In this Award, Par Petroleum Corporation (the “Company”) grants to [name] (the
“Participant”), an Employee, Restricted Stock under the Par Petroleum
Corporation 2012 Long Term Incentive Plan (“Plan”). This Award of Restricted
Stock is governed by the terms of this Award document and the Plan. All
capitalized terms not defined in this Award shall have the meaning of such terms
as provided in the Plan.

1. The “Date of Grant” is [            ].

2. The number of shares of Restricted Stock granted is [            ].

3. The Restricted Stock granted in this Award shall vest as follows:

The Participant shall not be entitled to any shares of the Restricted Stock and
such shares cannot be transferred unless he or she is continuously in Service
from the Grant Date through the Determination Date, as defined herein. The
actual number of shares of Restricted Stock that may be vested and issued will
be determined by the Committee on the date and as provided under the Par
Petroleum Corporation Discretionary Long Term Incentive Plan for 2014 (the
“Determination Date”) and shall be specified by the Committee on Exhibit A of
this Award (the “Total Number”). Any Shares of Restricted Stock under item 2
that are not specified by the Committee as the Total Number on Exhibit A shall
be forfeited and the Participant shall have no rights with respect to such
Restricted Stock.

Subject to item 4 below, Participant shall not become vested in any of the Total
Number of Restricted Stock unless he or she is continuously employed with the
Company or a Company Affiliate from the Date of Grant through the following
applicable Vesting Date, and Participant may not sell, assign, transfer,
exchange, pledge, encumber, gift, devise, hypothecate or otherwise dispose of
any of the Total Number of Restricted Stock until such Restricted Stock become
Vested as provided herein. The transfer restrictions and substantial risk of
forfeiture imposed in the foregoing sentence shall lapse with respect to the
percentage of the Total Number on the following applicable dates (each a
“Vesting Date”): as to 33.3% of the Restricted Stock on the first anniversary of
the Determination Date, as to 33.3% of the Restricted Stock on the second
anniversary of the Determination Date and as to 33.4% on the third anniversary
of the Determination Date. The Restricted Stock as to which such restrictions so
lapse are referred to as “Vested.”

4. Other Vesting Events after the Determination Date are as follows:

Notwithstanding the foregoing vesting schedule in item 3, the Total Number of
shares of outstanding Restricted Stock will be 100% Vested upon any one of the
following “Vesting Events” [that occur after the Determination Date]:
(a) Participant’s termination of employment with the Company and its Affiliates
due to death, or Disability, (b) the Participant’s termination of employment by
the Company and its Affiliates without Cause or (c) upon a Change in Control.
The date of the Participant’s termination of employment with the Company and its
Affiliates on account of one of the Vesting Events shall be the Vesting Date for
purposes of this Award. The date of the Change in Control shall be the Vesting
Date for purposes of this Award.



--------------------------------------------------------------------------------

5. Other Terms and Conditions:

(a) No Fractional Shares. All provisions of this Award concern whole shares of
Stock. If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share if it
is less than 0.5 and rounded up to the next whole share if it is 0.5 or more.

(b) Not an Employment or Service Agreement. This Award is not an employment
agreement, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to continue
employment with or provide services to the Company or any of its Affiliates.

(c) Independent Tax Advice and Acknowledgments. Participant has been advised and
Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code. Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions of the Plan and this Award.

(d) The Participant will be entitled to receive all dividends and shall have all
voting and future offering rights as other Company stockholders with respect to
the Total Number of shares Restricted Stock.

(e) The Committee has determined in connection with this Award that in the event
that a Section 83(b) election is not made, the Participant may elect to have the
Company withhold that number of shares of Restricted Stock otherwise deliverable
to the Participant when such shares become Vested or to deliver to the Company a
number of shares of Stock, in each case, having a Fair Market Value on the date
of Vesting equal to the minimum amount required to be withheld for taxes as a
result of such exercise. The election must be made in writing and must be
delivered to the Company prior to the date of Vesting. If the number of shares
so determined shall include a fractional share, the Participant shall deliver
cash in lieu of such fractional share. All elections shall be made in a form
approved by the Committee and shall be subject to disapproval, in whole or in
part by the Committee.

The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign and withholding requirements
(including, without limitation, any withholding required under any other
employee benefit plan maintained by the Company or a Company Affiliate). The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee or the Board, as appropriate, upon
any questions arising under the Plan or this Award.



--------------------------------------------------------------------------------

PARTICIPANT: Name Signature:  

 

Date:  

 

PAR PETROLEUM CORPORATION By:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Total Number of Shares